DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim comparison table
Claims of application 17/503,663
Claims of US. Patent# 11,151,349
15. (New) A fingerprint sensor, comprising: a first electrode; a second electrode; a light absorption layer isolated from direct contact with the first electrode and the second electrode, respectively; a first layer between the first electrode and the light absorption layer; and a second layer between the second electrode and the light absorption layer, wherein the fingerprint sensor is configured to sense capacitance changes according to an intensity of light absorbed in the light absorption layer.
1. A fingerprint sensor, comprising: a first electrode; a second electrode; a light absorption layer isolated from direct contact with the first electrode, the light absorption layer isolated from direct contact with the second electrode, the light absorption layer configured to absorb light to generate charges; and an insulation layer between the first electrode and the light absorption layer, the insulation layer between the second electrode and the light absorption layer, the insulation layer configured to block the charges generated in the light absorption layer from moving toward the first electrode such that current does not flow between the first electrode and the light absorption layer, and block the charges generated in the light absorption layer from moving toward the second electrode such that current does not flow between the second electrode and the light absorption layer.
7. The fingerprint sensor of claim 1, wherein the fingerprint sensor is configured to sense capacitance changes according to an intensity of light absorbed in the light absorption layer.


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,151,349. Although the claims at issue are not identical, they are not patentably distinct from each other because “first layer and second layer” as recited in claim 1 of present application is obviously similar in scope to “an insulation layer between the first electrode and the light absorption layer, the insulation layer between the second electrode and the light absorption layer” of claim 1 of US Patent # 11,151,349 because the first layer and the second layer are similarly position as the insulation layer. Furthermore, additional limitations of claim 1 are similar in scope to limitations of claim 7 of US. Patent#11,151,349, as shown in the table above.

Allowable Subject Matter
Claims 2-14 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Yun et al. (2017/0213973) teaches a fingerprint sensor, comprising: a first electrode (10; Fig 2); a second electrode (20; Fig 2); a light absorption layer (30; Fig 2) isolated from direct contact with the first electrode and the second electrode, respectively; a first layer (40; Fig 2) between the first electrode and the light absorption layer; and a second layer (50; Fig 2) between the second electrode and the light absorption layer. Regarding claim 2, prior art of record fails to teach the following claim limitations of “wherein the first layer and the second layer independently comprise polyvinylphenol, polyimide, polyamide, polyamideimide, polyvinyl alcohol, polyvinylchloride, polymethylmethacrylate, polystyrene, a silicon oxide, a silicon nitride, an aluminum oxide, a hafnium oxide, a magnesium oxide, a zirconium oxide, a titanium oxide, a tantalum oxide, or a combination thereof.”; in combination with all other claim limitations. Regarding claim 16, prior art of record fails to teach the following claim limitations of “wherein the first layer and the second layer independently comprise polyvinylphenol, polyimide, polyamide, polyamideimide, polyvinyl alcohol, polyvinylchloride, polymethylmethacrylate, polystyrene, a silicon oxide, a silicon nitride, an aluminum oxide, a hafnium oxide, a magnesium oxide, a zirconium oxide, a titanium oxide, a tantalum oxide, or a combination thereof.”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623